DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,001,686. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure and composition of the filler-containing film of instant claims 1-9 would have been suggested or rendered obvious to one of ordinary skill in the art at the time of invention by the filler-containing film of claims 1-8 of U.S. Patent No. 11,001,686; the structure and composition of the film bonded body of instant claim 10 would have been suggested or rendered obvious to one of ordinary skill in the art at the time of invention by the film bonded body of claim 9 of U.S. Patent No. 11,001,686; the structure and composition of the connection structure of instant claim 11 would have been suggested or rendered obvious to one of ordinary skill in the art at the time of invention by the connection structure of claim 10 of U.S. Patent No. 11,001,686; the structure and composition of the connection structure of instant claim 12 would have been suggested or rendered obvious to one of ordinary skill in the art at the time of invention by the connection structure of claim 13 of U.S. Patent No. 11,001,686; and the methods of producing a connection structure of instant claims 13 and 14 would have been suggested or rendered obvious to one of ordinary skill in the art at the time of invention by the connection structure of claims 11 and 12 of U.S. Patent No. 11,001,686.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 states “a filler-containing film” which would have made it unclear to one of ordinary skill in the art at the time of invention whether this is the filler-containing film of claim 1 per the limitations of claim 13 or an additional filler-containing film.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 2014/0312501 A1).
Regarding claim 1-3, Liang teaches fluidic filling of conductive particles onto a substrate or carrier web comprising a predetermined array of microcavities, of selective metallization of the array followed by filling the array with a filler material and a second selective metallization on the filled microcavity array; and thus prepared filled conductive microcavity array is then over-coated or laminated with an adhesive film; wherein cavities in the array, and particles filling the cavities, can have a unimodal, bimodal, or multimodal distribution (i.e., a filler-containing film comprising a filler distributed layer in which fillers are regularly disposed in a resin layer) (abstract).
Liang fails to expressly teach “wherein an area occupancy rate of the fillers in a plan view is 25% or less, a ratio La/D between a layer thickness La of the resin layer and a particle diameter D of the fillers is 0.3 or more and 1.3 or less, and a proportion of the fillers present in a non-contact state with each other is 95% or more or 99.5% or more with respect to the entire population of fillers;” and “the fillers are disposed in a hexagonal lattice, a square lattice or a rhombic lattice, and when three fillers are selected in order of proximity to any filler P0, a ratio of a maximum distance to a minimum distance among distances between the three fillers and the filler P0 is 1.2 or less.”
However, Liang teaches adjust the thickness of the layer, the diameter of the particles, the depth of particles within the layer, and the pitch between the particles (and therein, the area occupancy rate of the fillers, a ratio La/D between a layer thickness La of the resin layer and a particle diameter D of the fillers, a proportion of the fillers present in a non-contact state with each other; the lattice or pattern of fillers, and a ratio of a maximum distance to a minimum distance among distances between the three fillers and a reference filler P0)  with the goal of fine pitch resolution and connection reliability (para 5, 15, 63, 7, 158); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the layer, the diameter of the particles, and the pitch between the particles for the benefit of optimizing the fine pitch resolution and connection reliability of the ACF.
Regarding claim 4, Liang suggests embodiments wherein the filled microcavities or conductive particles (225/230) (i.e., fillers) are exposed from the resin layer (240L) 
Regarding claims 5 and 6, Liang suggests: 
Optionally, after the conductive particles are transferred to the adhesive layer, the adhesive layer may further be treated to have a modulus gradient and a viscosity gradient built across the adhesive layer, with the side of adhesive surface bearing the conductive particles possessing a higher modulus and a higher viscosity.  This higher modulus and higher viscosity can help to maintain the conductive particles at their non-random array location during ACF bonding applications.  The viscosity gradient across adhesive layer can be achieved by applying a heating process, including, without limitation, surface radiation, infrared radiation, UV radiation, a or a heated roll heating process (para 91).
In addition, Liang suggests embodiments with two resin layers (240U/240L) (para 104; fig 5A-5D).
Therefore, Liang would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the filler containing film further comprising wherein a second resin layer having a minimum melt viscosity lower than that of the resin layer, wherein the second resin layer is laminated on the filler distributed layer. Furthermore, it would have been obvious to adjust the viscosity (i.e., the melt viscosity) of the resin used in the layer(s) to optimize the ability of the resin to maintain the conductive particles at their non-random array location during ACF bonding applications.
Regarding claim 7, Liang suggests embodiments wherein the filled microcavities or conductive particles (225/230) (i.e., fillers) bite the second resin layer (240 U) (para 104; fig 5A-5D).
Regarding claim 8, Liang suggests embodiments wherein an inclination is formed in a surface of the resin layer near the fillers with respect to a tangent plane to a central portion of the resin layer surface between adjacent fillers, if the inclination is present, resin is absent from a region (230-S) between the surface of the resin layer around the filler in the inclination and the tangent plane (para 104; fig 5A-5D).
The undulation limitations of claim 8 appear to be optional and therefore need not be suggested by Liang.  
Regarding claim 9, Liang teaches wherein the filler is a conductive particle, the resin layer of the filler distributed layer is an insulating resin layer (e.g., epoxy), and the filler-containing film is an anisotropic conductive film (para 98, 157, 162).
Regarding claim 10, Liang teaches embodiments wherein a substrate (i.e., film) (140) bonded to the filler-containing film (para 63; fig 2b). 
Regarding claims 11 and 12, Liang teaches embodiments wherein a first article (130) and a second article (140) (e.g., substrates) are connected via the filler-containing film (para 63; fig 2b); and further teaches electrodes (i.e., a first electronic component and a second electronic component) may be connected on each side the film that is an anisotropic conductive film (para 31, 122, 154, 156; figs 7a-7b)
Regarding claims 13, Liang teaches the adhesive used in the anisotropic conductive film is a pressure-sensitive adhesive which would have suggested a connection structure comprising pressure bonding a first article and a second article (e.g., substrates or electrodes) via the filler-containing film (para 31, 63, 159-160)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied to claim 13 above, and further in view of Hayashi et al (US 2013/0140085 A1).
	Liang teaches the connection structure of claim 13. Liang further teaches the film is anisotropic conductive film used to bond two electrodes (i.e., a first article is a first electronic component, a second article is a second electronic component, the first electronic component and the second electronic component are anisotropically conductively connected to each other) (para 31, 122, 154, 156; figs 7a-7b). In addition, Liang teaches wherein the filler is a conductive particle, the resin layer of the filler distributed layer is an insulating resin layer (e.g., epoxy), and the filler-containing film is an anisotropic conductive film (para 98, 157, 162).
	Liang fails to suggest the pressure bonding includes thermocompression bonding the first electronic component and the second electronic component.
	Hayashi teaches electronic components via electrodes may be bonded to anisotropic conductive films (para 39).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention as a matter of design choice, per the teachings of Hayashi, to use thermocompression bonding to bond a first electronic component and a second electronic component via the electrodes to the anisotropic conductive film of Liang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783